HEDRICK, Judge.
Appellant contends “the court below erred in reversing and nullifying the prior lawful orders as to custody, support and *230alimony pendente lite” and “in entering its order without making conclusions of law.” These contentions have no merit simply because the order appealed from merely modified the prior order with respect to the amounts the defendant was requried to pay as alimony pendente lite and child support. Judge Mason’s conclusions, upon which the original order allowing alimony pendente lite, custody and child support, and counsel fees was based, were not reversed, nullified or modified by the order appealed from. Judge Mahoney merely made findings of fact from the evidence presented on plaintiff’s motion to attach the defendant for contempt and defendant’s motion in the cause to have the payments for alimony pendente lite and child support fixed in such an amount that “he can comply with the order.” Judge Mahoney’s findings, when compared with Judge Mason’s findings as to the income, needs, expenses, and abilities of the plaintiff and the defendant, reflect the fact that the defendant and his attorney did not participate in the original hearing and that the circumstances surrounding the parties were not the same in September as in May. In May, Judge Mason found that plaintiff was employed and had take-home pay of $60 a week and that the defendant had take-home pay in excess of $75 a week. In September, Judge Mahoney found that the plaintiff had take-home pay of $83 a week and the defendant had take-home pay of $58 a week.
 Judge Mahoney’s findings support the denial of plaintiff’s motion to attach the defendant for contempt and clearly justify and support his order reducing the payments to be made by defendant from $40 per week to $17.50 per week. The finding that the defendant is a fit and proper person to have the exclusive care and custody of the child supports the order giving the defendant visitation privileges.
The order appealed from is affirmed.
Affirmed.
Judges Brock and Vaughn concur.